Appeal by the defendants from a judgment of foreclosure and sale in favor of the plaintiff and from each and every part of said judgment. William A. Bradford gave a purchase-money bond and mortgage to Maude M. Monell on July 9, 1923, and there was past due on this bond and mortgage the sum of $15,000 on March 18, 1926. On March 22, 1926, the plaintiff purchased the bond and mortgage, the same having been assigned to her March 18, 1926. It was paid for by her certified cheek drawn on the United States Mortgage and Trust Company. The defendants raised two issues in their answer: First, that the assignment to the plaintiff was without any consideration but was made to the plaintiff at the request of Mr. Bradford and to be held for Ms use and benefit; second, that Mr. Bradford paid the bond and mortgage in Ms lifetime. Prior to the taking over of the bond and mortgage plaintiff raised $15,000 through the UMted States Mortgage and Trust Company on her personal note. This note apparently was not indorsed by any one. Collateral was put up to secure the loan consisting of 100 shares of UMted States Steel and 100 shares of Kenneeott Copper belonging to Mrs. Gurney and 81 shares of Marlin-Roekwell Company belonging to Mr. Bradford. There is no evidence that Mr. Bradford ever paid Mrs. Gurney any part of the principal or interest of tMs mortgage. There is evidence that Mr. Bradford made payments direct to the UMted States Mortgage and Trust Company on Mrs. Gurney’s $15,000 note. There is evidence that he paid the whole of the $15,000 note. The evidence in the ease fairly supports the judgment appealed from, and shows many other dealings between the plaintiff and William A. Bradford and claimed indebtedness from Bradford to plaintiff. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.